 
 
EXHIBIT 10.1
 

 
CYBERONICS, INC. 2009 STOCK PLAN


STOCK OPTION AGREEMENT


Unless otherwise defined herein, the terms defined in CYBERONICS, INC. 2009
STOCK PLAN (the “Plan”) shall have the same defined meanings in this Option
Agreement.


I.           NOTICE OF STOCK OPTION GRANT


[Name] (“Optionee”)


You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:


Date of Grant
     
Exercise Price per Share
$
   
Total Number of Shares Granted
#
   
Type of Grant:
Nonstatutory Stock Option
   
Expiration Date:
Tenth Anniversary of Date of Grant
   
Vesting Schedule:
Twenty-five percent (25%) of the Shares subject to the Option shall vest each of
the first four anniversaries of the Date of Grant, subject to the Optionee
continuing to be a Service Provider on such dates, until the Option is fully
vested.
   
Termination Period:
To the extent vested on Optionee’s termination of service, this Option may be
exercised for ninety (90) days after Optionee ceases to be a Service Provider
and shall then terminate.  Upon the death or Disability of the Optionee while a
Service Provider, this Option shall be fully vested and may be exercised during
the one-year after Optionee ceases to be a Service Provider and shall then
terminate on the first anniversary of such termination of service.  However, in
no event may this Option be exercised after the Expiration Date as provided
above.





II.           AGREEMENT


1.           Grant of Option.  The Plan’s Administrator hereby grants to the
Optionee an option (the "Option") to purchase the number of Shares, as set forth
in the Notice of Grant, at the exercise price per share set forth in the Notice
of Grant (the "Exercise Price"), subject to the terms and conditions of the
Plan, which is incorporated herein by reference.  The Optionee agrees that this
Option grant shall be subject to all the terms and provisions of the Plan,
including future amendments thereto, if any, pursuant to the terms thereof.  In
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Option Agreement, the terms and conditions of the
Plan shall prevail.


If designated in the Notice of Grant as an Incentive Stock Option ("ISO"), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option ("NSO").


2.           Exercise of Option.


(a)           Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.


(b)           Method of Exercise.  This Option is exercisable by contacting Bank
of America Merrill Lynch (“ML”) or by logging into Optionee’s ML account and
completing the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (the "Exercised Shares"), and such other
representations and agreements as may be required by ML to complete exercise
request.


No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.


3.           Settlement of Exercise.  Upon settlement of the transaction, ML
will calculate taxes owed based on market price, exercise price, and tax
information loaded into the ML system, and remit proceeds from the exercise to
Optionee.


4.           Nontransferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
or a qualified domestic relations order and may be exercised during the lifetime
of Optionee only by the Optionee.  The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.


5.           Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

6.           Notice of Disqualifying Disposition of ISO Shares.  If the Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the Date of Grant, or (ii) one year
after the exercise date, the Optionee shall immediately notify the Company in
writing of such disposition.  The Optionee agrees that he or she may be subject
to tax withholding by the Company on the compensation income recognized from
such early disposition of ISO Shares.


7.           Service Relationship.  For purposes of this Agreement, the Optionee
shall be considered to be in the service of the Company as long as the Optionee
remains an Employee, Consultant or Director (as those terms are defined in the
Plan).  Nothing in the adoption of the Plan, or the grant of the Options
thereunder pursuant to this Agreement, shall confer upon the Optionee the right
to continued service with the Company or affect in any way the right of the
Company to terminate such relationship at any time.  Unless otherwise provided
in a written employment agreement or by Applicable Law, the Optionee’s
relationship as an Employee of the Company, if applicable, shall be on an
at-will basis, and the employment relationship may be terminated at any time by
either the Optionee or the Company for any reason whatsoever, with or without
cause.  Any question as to whether and when there has been a termination of
Optionee’s relationship as a Service Provider, and the cause of such
termination, shall be determined by the Administrator, and its determination
shall be final.


8.           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of the Optionee, such
notices or communications shall be effectively delivered if hand delivered to
the Optionee at his or her principal place of employment or if sent by
registered or certified mail to the Optionee at the Optionee’s last address
known to the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.


9.           Amendment.  Except as permitted by Section 15 of the Plan, this
Agreement may not be modified in any respect except by a written agreement
signed by the Optionee and an officer of the Company who is expressly authorized
by the Company to execute such document.
10.         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Optionee.


11.         Controlling Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws principles.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Optionee has executed this
Agreement, all effective as of the Date of Grant.


OPTIONEE
 
CYBERONICS, INC.
                        _______________________________________  
By:
_________________________________________      
David S. Wise, Senior Vice President
     
& Chief Administrative Officer




